Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.65 Filed 07/27/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

RICHARD L. SPEARS,

             Petitioner,                            Case No. 20-cv-13392
                                                    Hon. Matthew F. Leitman
v.

JONATHAN HEMINGWAY,

          Respondent.
__________________________________________________________________/

        ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
         CORPUS (ECF No. 1) AND (2) GRANTING PERMISSION
                 TO APPEAL IN FORMA PAUPERIS

      Petitioner Richard L. Spears is an inmate at the Federal Correctional

Institution in Milan, Michigan (“FCI-Milan”). On December 19, 2020, Spears filed

a pro se petition for the writ of habeas corpus under 28 U.S.C. § 2241. (See Pet.,

ECF No. 1.) He challenges a prison disciplinary proceeding that resulted in the loss

of good conduct credits, the loss of certain privileges, and the imposition of a fine.

The Federal Bureau of Prisons (the “BOP”), however, complied with the minimum

requirements for due process, and there was some evidence to support the findings

of the BOP’s disciplinary hearing officer (the “DHO”).          The Court therefore

DENIES Spears’ petition.
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.66 Filed 07/27/21 Page 2 of 11




                                         I

                                        A

       On September 29, 2016, United States District Judge Terrence G. Berg

sentenced Spears to 108 months (nine years) in prison for possession of a stolen

firearm in violation of 18 U.S.C. § 922(g). (See Public Information Inmate Data,

ECF No. 8-2, PageID.38.) Spears’ projected release date is August 30, 2023. (See

id.)

       On January 25, 2020, while Spears was serving his sentence at FCI-Milan,

corrections officer T. Churchill searched the prison cell occupied by Spears and

Spears’ cellmate. Churchill found an eight-inch metal object, which had been

sharpened to a point, underneath Spears’ locker. (See Incident Rpt., ECF No. 8-3,

PageID.40.) Churchill then filed an incident report in which he charged Spears with

possession of a weapon. (See id.)

       Acting Lieutenant M. Cordero interviewed Spears on February 11, 2020.

Cordero advised Spears of his rights, and Spears acknowledged that he understood

those rights. After Spears read the incident report, Cordero asked Spears whether

he wanted to provide a statement. (See id., PageID.41.) Spears insisted that the

weapon was not his. He said: “Rewind the camera, it was either planted or had

already been there. It was in a common area. We’re trying to go home.” (Id.)

Cordero concluded that the charge was accurate as written and forwarded the


                                        2
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.67 Filed 07/27/21 Page 3 of 11




incident report to the Unit Disciplinary Committee (the “UDC”) or the DHO for

further disposition. (See id.)

      The UDC held a hearing on the charge against Spears on February 14, 2020.

At the hearing, Spears’ defended himself by saying, that the weapon “wasn’t ours, I

don’t know anything about it.” (Id., PageID.40.) The UDC referred the charge to

the DHO for a second hearing and recommended sanctions consisting of 41 days

loss of good conduct time and 90 days loss of visits, use of the phone, and

commissary privileges. (See id.) The UDC also referred the matter to Federal Bureau

of Investigation (the “FBI”), but the FBI declined to act on the matter. (See Referral

of an Inmate Criminal Matter for Investigation, ECF No. 8-4, PageID.44.)

      On February 25, 2020, the DHO held a hearing on the charge against Spears.

(See DHO Rpt., ECF No. 8-7.) At that hearing, Spears again insisted that he had

been set up and that other inmates had planted the weapon in a common area of his

cell. Nonetheless, the DHO concluded that Spears had committed the act as charged.

(See id., PageID.48.) In reaching that conclusion, the DHO considered the incident

report, the chain of custody, a photo of the sharpened piece of metal, and Spears’

statements to the investigator, the UDC, and the DHO. (See id., PageID.49.) The

DHO was unable to review a videotape of Spears’ cell because Spears failed to

provide a start and end date for viewing. (See id.) The DHO pointed out in her report

that the weapon was found under a locker, which was considered a common area,


                                          3
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.68 Filed 07/27/21 Page 4 of 11




and that inmates were responsible for all contraband found in the common area of

their cell. (See id.) The DHO therefore concluded that Spears committed the

prohibited act. (See id.)

       The DHO then imposed the following sanctions: 41 days disallowance of

good conduct time, 90 days loss of commissary and phone privileges, and a fine of

$500.00. (See id.) The DHO explained her reasons for the sanctions as follows: the

possession and manufacture of a weapon in a correctional institution is prohibited

by federal law; an inmate’s possession of any type of weapon threatens the health,

safety, and welfare of the inmate involved, other inmates, and staff; Spears’

punishment would deter other inmates from engaging in similar behavior in the

future; and the punishment reflected the seriousness of possessing a weapon within

a federal facility. (See id.)

       Spears appealed the DHO’s decision to a Regional Director for the BOP. The

Reginal Director denied the appeal in part because Spears had failed to provide

specific information to prove his defense that the weapon was planted or was already

under his locker. The Regional Director determined that, although Spears continued

to deny the charge, the DHO had sufficiently explained why the evidence supported

the conclusion that Spears had committed the prohibited act. The Regional Director

also concluded that the discipline process was conducted in accordance with the




                                         4
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.69 Filed 07/27/21 Page 5 of 11




BOP’s Program Statement on Inmate Discipline. (See Regional Administrative

Remedy Appeal, ECF No. 8-8, PageID.52.)

      Spears then appealed the Regional Director’s decision to the Office of

National Inmate Appeals.       The National Administrator upheld the Regional

Administrator’s decision and explained that the DHO’s decision was reasonable and

supported by the evidence. The National Administrator also determined that Spears’

due process rights were upheld during the disciplinary proceeding and that the

sanctions imposed were commensurate with the severity of the offense. (See id. at

PageID.54.)

                                          B

      Spears filed his current habeas petition on December 19, 2020.1 (See Pet., ECF

No. 1.) He alleges that the incident report impinged on his liberty interests, the fine

was excessive, and the DHO discriminated against him. (See id., PageID.2.) Spears

further asserts that he was punished for possessing the weapon even though the

weapon was found under, not in, his locker; that his locker was located in a common

area and connected to his cellmate’s locker; and that his cellmate took responsibility

for the weapon. (See id.)




1
   Spears labeled his pleading a “Motion for Writ of Habeas Corpus Pursuant to 18
(sic) U.S.C. § 2241.” (See ECF No. 1, PageID.1.) The Court construes the document
as a habeas petition under 28 U.S.C. § 2241.
                                          5
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.70 Filed 07/27/21 Page 6 of 11




       Spears also contends that the DHO violated his right to due process by

ignoring the “common sense doctrine” that a non-violent drug offender like him

would have no reason to possess a weapon in a low-security level prison like FCI-

Milan. (Id.) Spears maintains that his cellmate, on the other hand, had reason to be

in possession of a weapon because his cellmate is a gang member with a violent

history. (See id.)

       Finally, Spears claims that the DHO is a Caucasian woman, who has a history

of racial bias. (See id.) He asks the Court to reverse the DHO’s sanctions, which he

claims are inconsistent with substantive and procedural due process. (See id.,

PageID.3.)

       The Government responds that the Court should deny Spears’ petition because

he had an affirmative responsibility to keep his entire cell free from contraband, even

if he shared the cell with another inmate. (See Resp. to Pet., ECF No. 8, PageID.19.)

Spears replies that the BOP did not follow the correct protocol during the

disciplinary proceedings and that the issue is not about the evidence, but rather his

right to due process. (See Spears Reply Br., ECF No. 9.) Spears also contends that

the investigative committee did not investigate anything and that he did not actually

or constructively possess any contraband. (See id.)




                                          6
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.71 Filed 07/27/21 Page 7 of 11




                                         II

      As described above, Spears appears to attack the disciplinary decision and the

sanctions levied against on two grounds: (1) on the merits, he contends that the

decision was not supported by sufficient evidence and (2) he asserts that he was not

provided sufficient process during the disciplinary proceedings. The Court will

examine each ground separately.

                                          A

      With respect to the merits of the DHO’s decision, “[n]ot much evidence is

required to support the action of a prison disciplinary board.” Williams v. Bass, 63

F.3d 483, 485 (6th Cir. 1995). As the Supreme Court has explained,

             [t]he Federal Constitution does not require evidence that
             logically precludes any conclusion but the one reached by
             the disciplinary board. Instead, due process in this context
             requires only that there be some evidence to support the
             findings made in the disciplinary hearing.

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 457 (1985)

(emphasis added).

      Even when a prison disciplinary board revokes good conduct credits, “the

requirements of due process are satisfied if some evidence supports the decision.”

Id. at 455. The findings of a disciplinary board must be upheld unless the record is

“devoid of evidence,” “without support or otherwise arbitrary,” or “so lacking in

evidentiary support as to violate due process.” Id. at 457. “The relevant question is


                                          7
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.72 Filed 07/27/21 Page 8 of 11




whether there is any evidence in the record that could support the conclusion reached

by the disciplinary board.” Id. at 455-56 (emphasis added).

      The evidence that the weapon was found in the cell that Spears shared with

his one cellmate was sufficient to find that he constructively possessed the weapon.

As the United States Court of Appeals for the Third Circuit has explained:

             Because each prisoner in a shared cell has an affirmative
             responsibility to keep the entire cell, and all other space
             accessible from within the cell, free from contraband, it
             follows that any contraband found within the cell is
             constructively possessed by each of the inmates housed in
             that cell. Thus, the mere discovery of contraband in a
             shared cell constitutes “some evidence” that each prisoner
             in that cell possessed the contraband.

Denny v. Schultz, 708 F.3d 140, 146 (3d Cir. 2013).

      Spears counters that he should not have been held responsible for the weapon

because his cellmate took responsibility for it. However, even if his cellmate had

taken responsibility for the weapon, that would not have precluded the DHO’s

finding of constructive possession because Spears would still have had control over

the area where the weapon was located. See Flannagan v. Tamez, 368 F. App’x 586,

588 n.5 (5th Cir. 2010) (explaining that “even if we were to adopt the factual finding

that one of the other five inmates placed the contraband in the wall next to [the

petitioner’s] bunk bed, that would not preclude the DHO’s finding of constructive

possession, since [the petitioner] would still have [had] ‘dominion[ ] or control over



                                          8
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.73 Filed 07/27/21 Page 9 of 11




the ... the premises in which the contraband is located.’”) (quoting United States v.

McKnight, 953 F.2d 898, 901 (5th Cir. 1992)).

      The Court concludes that because a weapon was found the cell that Spears

shared with his one roommate, there was some evidence that he possessed or

constructively possessed the weapon. Therefore, because there was some evidence

to support the DHO’s decision, the Court declines to disturb her ruling or sanctions.

                                          B

      The Court next turns to the procedural component of Spears’ claim. The

minimum requirements of procedural due process in prison disciplinary matters are

(1) written notice of the charge at least twenty-four hours before a hearing on the

charge, (2) an opportunity to call witnesses and to present documentary evidence at

the hearing when doing so will not be unduly hazardous, and (3) a written statement

by the factfinder of the evidence relied on and the reasons for the disciplinary action

taken. See Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974).

      The disciplinary incident at issue here occurred at 6:30 p.m. on January 25,

2020. (See Incident Report, ECF No. 8-3, PageID.40.) An incident report was then

drafted, and it was delivered to Spears on the same day at 7:57 p.m. (See id.) On

February 11, 2020, Cordero interviewed Spears, Spears read the incident report, and

Cordero advised Spears of his rights. (See id., PageID.41.) Spears did not request

any witnesses. (See id.)


                                          9
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.74 Filed 07/27/21 Page 10 of 11




      On February 14, 2020, Spears had a hearing before the UDC. He was also

given notice of the disciplinary hearing before the DHO (See Notice of Discipline

Hearing Before the DHO, ECF No. 8-5) and notice of his rights at the hearing before

the DHO (see Inmate Rights at Discipline Hearing, ECF No. 8-6). Spears declined

to have witnesses or a staff representative present at the hearing before the DHO.

(See Notice of Discipline Hearing, ECF No. 8-5.)

      Eleven days later, on February 25, 2020, the DHO held a hearing. (See DHO

Rpt., ECF No. 8-7, PageID.48-50.) Finally, on March 4, 2020, a staff member

delivered the DHO’s written report to Spears. (See id. at PageID.50.)

       To summarize, Spears received written notice of the charge more than

twenty-four hours before any disciplinary hearings. He had an opportunity to call

witnesses and to present documentary evidence at the hearing, but he declined to do

so. Finally, he received a written statement by the factfinder of the evidence relied

on and the reasons for the disciplinary action taken. All the minimum requirements

of due process were satisfied.

      Spears counters that the process he received was inadequate because the DHO

has a history of racial bias. But nothing in the record supports Spears’ conclusory

allegation of bias. Therefore, Spears’ contention that his procedural due process

rights were violated lacks merit.




                                         10
Case 4:20-cv-13392-MFL-KGA ECF No. 10, PageID.75 Filed 07/27/21 Page 11 of 11




      Finally, Spears’ substantive due process claim also lacks merit because he has

not shown that the DHO’s decision was arbitrary, capricious, an abuse of discretion,

or unlawful under 5 U.S.C. § 706(2)(A).

                                         III

      For all of the reasons stated above, the Court DENIES Spears’ petition (ECF

No. 1.) However, the Court GRANTS Spears permission to proceed in forma

pauperis on appeal because an appeal could be taken in good faith. See 28 U.S.C. §

1915(a)(3). Spears is not required to move for a certificate of appealability because

the statute governing certificates of appealability “does not require a certificate of

appealability for appeals from denials of relief in cases properly brought under §

2241, where detention is pursuant to federal process.” Witham v. United States, 355

F.3d 501, 504 (6th Cir. 2004).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 27, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 27, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764


                                          11
